UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 02-30712
                         Summary Calendar


                 ALCAN RUBBER AND CHEMICAL INC.,

                                              Plaintiff-Appellant,


                              VERSUS


                   STAR GRAN M/V, ETC; ET AL.,

                                                         Defendants,


                       P.T. ANDHIKA LINES,

                                                 Defendant-Appellee.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                           (00-CV-33-S)
                          March 17, 2003


Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Appellant Alcan Rubber and Chemical appeals the district



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
court’s grant of summary judgment to defendant P.T. Andhika Lines

on grounds of lack of subject matter jurisdiction.       The district

court cited a forum selection clause in the bills of lading between

the parties indicating that any dispute between the parties was to

be decided “in the country where the carrier has his principal

place of business....”   Alcan now argues that we should refuse to

honor this clause and allow it to bring its claim in federal court.

     "The enforceability of a forum-selection or arbitration clause

is a question of law which is reviewed de novo." Afram Carriers v.

Moeykens, 145 F.3d 298, 301 (5th Cir. 1998).       Forum selection

clauses are prima facie valid, and should be enforced unless the

resisting party shows that enforcement is “unreasonable.”        M.S.

Bremen v. Zapata-Off Shore Co., 407 U.S. 1, 10 (1972).    “The burden

of proving unreasonableness is a heavy one,” Afram Carriers, 145

F.3d at 301, however, and that burden has not been met here.

Accordingly, the judgment of the district court is AFFIRMED.

AFFIRMED.




                                 2